Case: 1:18-Cv-06764 Document #: 1 Filed: 10/08/18 Page 1 of 5 Page|D #:1

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

NATI()NAL UNION FIRE INSURANCE :
COMPANY OF PITTSBURGH, PA
as assignee and subrogee of Griffith

Laboratories, Inc., : Case Number:
Plaintiff
v.
RAYMOND KELTNER,
Defendant.
COMPLAINT

Plaintiff, National Union Fire lnsurance Cornpany of Pittsburgh, PA, by and through its
attorneys, McElroy, Deutsch, Mulvaney & Carpenter, LLP, files a Complaint against Defendant§
Raymond Keltner, and in support thereof avers the following

THE PARTIES, JURISDICTION AND VENUE

l. Plaintiff, National Union Fire lnsurance Company of Pittsburgh, PA (“National
Union”) is a corporation formed and existing in accordance With the laws of the Cornmonwealth
of Pennsylvania, With a principal place of business at 175 Water Street, NeW York, NY 1003 8.

2. Raymond Keltner (“Defendant”) is an individual person Who resides at 2451
Roxbury Lane, Montgomery, Illinois 60538.

3. This Court has subject matter jurisdiction over the claims in this Complaint
pursuant to 28 U.S.C. § 1332.

4. Venue is proper under 28 U.S.C. §§ l39l(b)(l) because Defendant resides in this

district.

Case: 1:18-Cv-06764 Document #: 1 Filed: 10/08/18 Page 2 of 5 Page|D #:2

Facts
5. Defendant began working for Grifflth Laboratories, Inc. (“Griffith”) in its
Oswego, Illinois plant in 1983.
6. Defendant worked as a maintenance mechanic.
7. Defendant had a company purchase card that he was authorized to use to purchase
materials for the plant.
8. In August 2012, Defendant began using the company purchase card to buy

building wire and copper tubing for his own personal use.

9. Defendant’s position at Griffith did not require him to purchase building Wire or
copper tubing, and there is no employment-related reason that Defendant would have been
purchasing these products.

lO. Defendant continued to purchase building wire and copper tubing until August 12,
2015 .

ll. Griffith discovered defendant’s scheme on August l3, 2015, when a new plant
manager examined the receipts for defendant’s purchases

12. When confronted about his scheme on August 27, 2015, Defendant admitted to
purchasing the wire and tubing for his personal use.

13. Defendant signed a written confession to the misappropriation

l4. Defendant was terminated on August 27, 2015.

15. In total, Defendant misappropriated $299,522.95 worth of wire and tubing for his
own benefit.

l6. Defendant assigned his 40lk to Griffith, as well as the value of his Employee

Stock Ownership Plan, which in total were equal to $171,932.74.

Case: 1:18-Cv-06764 Document #: 1 Filed: 10/08/18 Page 3 of 5 Page|D #:3

l7. An outstanding loss of SlZ7,590.21 remains.
18. National Union issued a policy of insurance CNo. 01-137-62-77) (the “Policy”) to

Griffith insuring Griffith for losses sustained.
l9. Pursuant to the Policy, National Union indemnified Grifch for losses it sustained

as a result of the Defendant’s actions.

20. As a result of indemnifying Griffith, National Union has become subrogated to
Griffith.
21. ln addition, Griffith assigned its claims to National Union.

COUNT l = Conversion

22. National Union repeats and re-alleges each of the allegations contained above as
if fully set forth herein.

23. Without Griffith’s consent and without lawful justification, Defendant deprived
Griffith of its rightful possession and ownership of its funds.

24. Defendant’s actions were wanton, willful and malicious.

25. Despite demand, Defendant has not returned the funds to Griffith.

26. As a result of Defendant’s actions, National Union has suffered a loss in the
principal amount of $127,590.21.

COUNT II - Fraud

27. National Union repeats and re-alleges each of the allegations contained above as
if fully set forth herein.
28. By using his company purchase card for his personal benefit, defendant concealed

his misappropriation as business expenses.

Case: 1:18-cv-06764 Document #: 1 Filed: 10/08/18 Page 4 of 5 Page|D #:4

29. By having his misappropriation approved as business expenses, defendant acted

with the intent to deceive Griffith.

30. Defendant’s actions deceived Griffith.

31. Defendant’s actions were wanton, willful and malicious.

32. As a result of Defendant’s actions, National Union has suffered a loss in the
principal amount of 3127,590.21.

COUNT III - UNJUST ENRICHMENT

33. National Union repeats and realleges the above allegations as if set forth herein.

34. Defendant had access to his company purchase card.

35. Defendant obtained a benefit in the amount of $299,522.95 through inappropriate
and unauthorized use of the company purchase card.

36. Defendant retained such benefit by not returning $127,590.21 .

37. It is inequitable for Defendant to continue to retain the benefit he received without

disgorging such benefit.

Case: 1:18-cv-06764 Document #: 1 Filed: 10/08/18 Page 5 of 5 Page|D #:5

PRAYER FOR RELIEF
WHEREFORE, plaintiff seeks compensatory damages in an amount no less than
$127,590.21, according to proof; punitive damages due to Defendant’s conduct; and any such
other or further relief as the Court deems just and proper.

McELROY, DEUTSCH, l\’IULVANEY
& CARPENTER, LLP

/`/?

MA§TTHEW A. LIPMAN, ESQUIRE
1617 JFK Blvd., Suite 1500
Philadelphia, PA 19103
215-557-2900 (T)

215-557-2990 (F)
mlipman@mdmc-law.com

Attomeys for Plaintiff,

Dated: October 8, 2018 National Union Fire Insurance Company of
Pittsburgh, PA, as assignee and subrogee of Griffith
Laboratories, lnc.

